AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                             for the

                                                    District of South Carolina


                      Rodney Lucas,                             )
                           Petitioner                           )
                               v.                               )       Civil Action No.      1:19-02416-RMG
              Acting Warden AW Kellie,                          )
                          Respondent                            )

                                          AMENDED JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the petitioner (name)            recover from the respondent (name)             the amount of
dollars ($ ), which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of
      %, along with costs.

’ the petitioner recover nothing, the action be dismissed on the merits, and the respondent (name)
           recover costs from the petitioner (name)                       .

O the petitioner, Rodney Lucas, shall take nothing of the respondent, Acting Warden AW Kellie, and this
action is dismissed without prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Richard M. Gergel, United States District Judge, presiding. The Court having
dismissed this action without prejudice.


Date: October 18, 2019                                                 ROBIN L. BLUME, CLERK OF COURT

                                                                                             s/L. Baker
                                                                                   Signature of Clerk or Deputy Clerk
